Title: From John Quincy Adams to George Washington Adams, 6 December 1818
From: Adams, John Quincy
To: Adams, George Washington


				
					My dear Son George.
					Washington 6. December 1818.
				
				I received about a fortnight since a few lines from you so ill written that it was with difficulty that I could read them, and to my great surprize dated at Quincy, when I had expected you were assiduously pursuing your studies at Cambridge, after an interruption not less melancholy than indispensable—Your Letter barely hinted at the temporary dissolution of your Class, and by its brevity and obscurity left me to conjecture that there had been nothing, absolutely nothing, in, or connected with the transaction, which you could take satisfaction in communicating to me, or that you imagined it would give me satisfaction to know—I wrote you in answer a Letter, which at the request of your Mother, I omitted to send. She wrote you herself, and from her Letter you will learn what sentiments were excited in my mind, by the Event in which you had borne a share—Since your return to your duties at Cambridge, I shall use with you no crimination or reproach—I am willing to flatter myself that you have had a lesson of experience which will not be lost upon you, and that through a process not very gratifying or very glorious to yourself, you will come to the conclusion, which I have so often and so earnestly endeavoured, though as it appears without success to impress upon your mind by precept.My dear George; one of the earliest principles, which that Angel who is now gone to her own Heaven inculcated upon my childhood, was, in all cases throughout life, when a difficult choice was to be made between two different and opposite lines of conduct, to put the question to myself, which of them was right, and which was wrong—And if I could answer immediately that question; to inquire no further—to take the right side, and then to be moved from it by nothing upon EarthAfter an experience of near half a century, there is no greater benefit, and were I to die to-morrow there would be no better portion that I could bestow upon my children, than that same advice. Upon their attention to it depend all my hopes of their future usefulness and prosperity.When you returned to Cambridge after following the remains of one of your best and most affectionate friends to the grave, and found your Class engaged in a struggle against the College Government, in consequence of transactions which had happened in your absence, and with which you had consequently nothing to do—did you, before entering into the combination of your Class ask yourself that simple question—If you did, and deliberately took your stand in the ranks of rebellion, the event has doubtless shewn you, that you have yet something to do to attain maturity of judgement—But I think your capacity is not so small; that you had sense enough to know that you were doing wrong, but that you thought there was Spirit, in getting the College Government at defiance, and good-fellowship at least, in sharing the fortunes good or evil of your Class—You suffered yourself to be drawn into the contest by dint of importunity perhaps, and like Adam in the Paradise Lost preferred falling with your partners, to standing erect in solitary virtue by yourself.My purpose at present, I repeat, is not to reproach you with what is past and irredeemable—I regret that you lost the opportunity of exerting and exhibiting genuine Prudence and Firmness because, could I once see proof at a critical moment that you possess those qualities, I should draw the conclusion that you possessed them for life, and should look forward with the most cheering hopes to the promise of your usefulness hereafter in the world. But next to the consciousness of having done right under strong temptation to do wrong, is the Resolution of making past error turn to future profit.—this is yet in your power, and unpleasant as the recollection of all that has happened in this affair may be, I advise you to dwell upon it with the determination to improve your own heart and understanding in the Government of your future conduct—If you cannot learn to be wise from others harm, at least do not let your own pass unheaded away. There will hereafter be no excuse for turning your eyes from the breakers, over that rook, upon which you have once struck.I never had known an instance of combination among the students at Cambridge, avowedly for the purpose of resistance against the Government, in which the students were right—Without saying that no such case could happen, it may safely be affirmed that the presumption in every case of combination is violently against the students—Now I readily admit that among the Students at College, and especially among those of the same Class there is a social connection, which generates not only a common interest, but also a community of feelings, laudable in itself, and pointing to duties, which ought faithfully to be performed. Those duties however have their bounds, and cannot extend to the sacrifice of other duties, prior to them in time and of higher and more solemn obligation—They are—1. The duty of observing the Laws and Regulations of the College—a duty, not only proper in itself, but prescribed as a condition to which you assented at your admission; which you sanctioned by your deliberate promise and for which two of your friends had become responsible for you by their bonds. 2. The duty of obedience to your Parents, who had enjoined upon you in the most earnest manner, not only an entire observance of the College Laws, but of all just respect and deference to the Instructors and Officers of the Institution; and who had repeatedly and anxiously warned you against entering into any combination for resistance whatever. 3. The duty of Self-respect—of regard to your own character—of preserving your own Independence—of discharging your own obligations—All these were duties far superior to those of common interest and common feeling with your Classmates; and when brought into collision with them upon so glaring a question as that of defiance to the authority of the College Government, ought not to have allowed you one moment of hesitation, as to the course you should have pursued. But you chose to follow a multitude to do evil, and you have now witnessed and shared the consequences.  I know not whether you will shew more respect or pay more attention to these remarks than you have to my former admonitions concerning your conduct while at College—But I also have a duty to discharge towards you as my Son—It is that of giving you faithful and affectionate advice; especially for the Government of your conduct in difficult cases—Such are those in which personal inconvenience, danger, obloquy, the ill-will and resentment of others, must follow to a certain extent the choice of either alternative to be pursued—Such was the case on the late occasion upon which you took the wrong side—Human life is full of such trying situations, and character, depends upon the manner in which they are met and passed through by individuals. The part you have taken in this instance proves that your character is not yet formed; but I do not despair of its being formed hereafter—Raw troops who are seized with a panic at the first sight of the Enemy, and run away sometimes in the course of a campaign, are found to stand without flinching a charge of the bayonet. You have once suffered yourself to be led into folly—I will hope that the next time you will judge and act for yourself—If not—if from an inherent and incurable weakness of judgement or of nerves you are destined to be for life the sport of the passions and the victim of the vices of those with whom you may chance to be associated, deeply and as I shall lament the wretchedness which it will bring upon you, my sorrows will at least not be aggravated by the consciousness of having neglected to warn you of the fate to which such voluntary subserviency cannot fail to lead.Your Mother and I had wished and intended that you should come and pass the Winter vacation with us here; but as your company may be agreeable, and you may have an opportunity to make yourself in some degree useful to your Grandfather, we are willing to forego the pleasure we had promised ourselves in seeing you here, until the next Season, from the consideration that it will during the most tedious season of the year, provide an additional comfort to him—We shall the more cheerfully submit to our privation, as we learn that Mrs Clarke is coming to pass the Winter here; so that there will be only Cousin Louisa Smith left in the family with your Grandfather, and we know, that he is fond of your company; that you can render yourself very serviceable to him; and that you can be in no possible situation better adapted to the improvement of your heart and the cultivation of your Understanding than with him. We wish you therefore to make him the offer, and ask of him the favour of spending the vacation with him—And if you yourself, should feel that you will thereby lose for the present the pleasures which you have anticipated in coming here, let it not escape your reflection that it will only be a postponement of what we hope you may enjoy with equal satisfaction and more profit the next Winter, and that your privation now will not only be compensated by the excellent society of your Grandfather, but by the meritorious consciousness of contributing to his comfort at this trying period of his distress.I remain your ever affectionate father.
				
					John Quincy Adams. 
				
				
			